LATTIMORE, Judge.
— Conviction for possessing beer for purposes of sale in a dry area; punishment, a fine of $100.00 and thirty days in the county jail.
There are two or three matters which would necessitate a reversal of the case. The court permitted the introduction of evidence found by the officers by virtue of a search warrant. At the time this offense was alleged to have been committed we had no law in Texas authorizing the issuance of search warrants to search for violations of the liquor law. This court has been compelled to so hold in a number of cases. A law .has been passed now, as we understand, to relieve this situation, but it could not have any effect in this case. The information and complaint are not sufficient. They fail to set out the holding of a local option election in manner and form as is required by law. See Whitmire v. State, 94 S. W. (2d) 742; Privitt v. State, 98 S. W. (2d) 204.
The judgment is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.